Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 8 and 10-13, in the reply filed on Dec. 7, 2021 is acknowledged.
Claims 6-8 and 10-13 remain pending in the current application, claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 8 and 10-13 have been considered on the merits.

Status of the Claims 
	Claims 6-8 and 10-13 are currently pending.
	Claims 6 and 7 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

	Claims 8 and 10-13 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the terms: EGM™-2mv medium on pg. 16 line 5; GraphPad™ Prism 6 on pg. 16 line 13; Leica™ on pg. 18 line 18;Transwell® insert on pg. 20 line 1; RNeasy® plus mini kit on pg. 20 line 8; PrimeScript™ 1st strand cDNA Synthesis Kit on pg. 20 line 9; Power SYBR® Green PCR mast mix on pg. 20 lines 10-11, ABI PRISM® 7500 sequence detection system on pg. 20 line 12; Bioneer™ on pg. 20 line 16; BioRad® transfer unit on pg. 21 line 8; Tween®-20 on pg. 21 line 10; Multiskan™ GO microplate spectrophotometer on pg. 22 lines 5-6; Matafectene®-pro on pg. 24 lines 4 and 8; Triton r™ X-100 on pg. 26 lines 16-17; Alexa Fluor®-conjugated fluorescent antibodies on pg. 26 lines 23-24, which are a trade names or a marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort .
Appropriate correction is required. 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the specification are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
The instant claims are drawn to a method of preventing or treating liver fibrosis by administrating an expression enhancer or activity inducer of transcriptional intermediary factor 1 gamma (TIF1γ) as an active ingredient, which has a wide array of activities and/or effects.  Thus, the claims are broadly drawn to any compound or molecule which enhances the expression induces the activity of TIF1γ.  Therefore, these claims are considered genus claims that encompass a wide array of factors.  The claims encompass any expression enhancer or activity inducer of TIF1γ which are not described by their function, structure or relation thereto.  The genus is highly variant, inclusive to numerous structural variants because a significant number of structural differences between genus members is permitted.  

The specification describes only human embryonic mesenchymal stem cells (hE-MESCs) and HGF which enhance the expression of TIF1γ (0011, 0037, 0038, 0059, Example 6 of published application), and contemplates other potential expression enhancers (0014-0015 of published application).  The specification lists expression or activity enhancers of TIF1γ may be a hepatocyte growth factor (HGF), a histone deacetylase (HDAC) inhibitor, a transforming growth factor beta (TGF-β) signal inhibitor or an epithelial-mesenchymal transition (EMT) inhibitor (0053 of published application).  In addition, the specification contemplates testing agents which increase the expression of TIF1γ, including “a synthetic compound, a microbial culture solution or extract, a synthetic peptide, a nucleic acid, a protein, an antibody, an aptamer, or a natural extract” (0014-0015 of published application).  In sum, the specification does not disclose the diverse genus.  

The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all of the potential species of expression enhancers or activity inducers of TIF1γ that may exhibit the claimed activity and to all of the potential species of inhibitors of HDAC, TGF-β and EMT that may exhibit the claimed activity.  The possible variations of compounds and factors are limitless with potentially thousands of compounds and factors that may exhibit the claimed activities.  The purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter claimed by them.  A patent specification must describe an invention and do so in 
The specification lacks sufficient variety of species of compounds to reflect this variance in the genus since the specification does not provide any examples of such a genus of compounds.  Accordingly, the specification fails to provide adequate written description for the genera of “an expression enhancer or activity inducer of transcriptional intermediary factor 1 gamma (TIF1γ)”, “a histone deacetylase (HDAC) inhibitor”, “a transforming growth factor beta (TGF-β) signal inhibitor”, and “an epithelial-mesenchymal transition (EMT) inhibitor” and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these compounds, the specification does not describe the claimed antagonist in such full, clear, concise and exact terms so as to indicate that Applicant had possession of these extracts at the time of filing of the present application.  Thus, the written description requirement has not been satisfied.



	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhao et al. (World Journal of Gastroenterology, 2012) as evidenced by Aziz et al. (Clinical Biochemistry, 2007).
With respect to claims 8 and 10, Zhao teaches a method of treating liver fibrosis by administering mesenchymal stem cells (MSCs) to a subject (abstract).  Further with respect to claims 8 and 10, Zhao teaches that MSCs a can treat acutely damaged tissue and reduce chronic fibrogenesis (pg. 1049 Col. 2 para. 2).  
Although, Zhao does not teach the method by which mesenchymal stem cells are derived as in claim 10 where the cells are derived from human embryonic cells, this limitation is interpreted as product by process type limitation.  Furthermore, it is noted that the method for deriving the mesenchymal stem cells for the administration of the mesenchymal stem cells is immaterial or inconsequential to the operation of the method.  In other words, the mesenchymal stem cells of Zhao are the same 
With respect claim 11, Zhao teaches that treatment with mesenchymal stem cells increases HGF expression (pg. 1054 Co1. 1 and Fig. 5).  
With respect claim 12, Zhao teaches that the expression of α-SMA is significantly reduced after MSC transplantation (Fig. 3, pg. 1051 Col. 2 para. 2 and pg. 1056 Col. 1 para. 3).  With respect claim 13, Zhao teaches that there is reduced collagen deposition in the rats treated by intravenously transplanted MSCs (pg. 1051 Col. 2 para. 2 and pg. 1057 last para.).  Zhao is silent with respect to the type of collagen, however, MSCs inherently reduce collagen type I in the liver when administered as evidenced by Aziz.  Aziz reports that when MSCs are administered to rats with experimental liver fibrosis the cells decrease liver collagen type I expression (abstract).
Therefore, the reference anticipates the claimed subject matter.   

Claims 8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lotfinia et al. (Stem Cells and Development, published online Sept. 27, 2016) as evidenced by Zhao et al. (World Journal of Gastroenterology, 2012) and Aziz et al. (Clinical Biochemistry, 2007).
With respect to claims 8 and 10, Lotfinia teaches treating a subject with human embryonic stem cell-derived mesenchymal stem cells to treat thioacetamide-induced mouse models of ALF (acute liver failure) (abstract and pg. 1903 para. 4).  With respect claim 11, Lotfinia reports that MSCs secrete HGF (hepatocyte growth factor) (pg. 1905 Col. 2).  
Although, Lotfinia does not explicitly teach the composition downregulates the expression of α-smooth muscle actin (α-SMA) proteins as recited in claim 12, this appears to be an inherent characteristic of MSC as evidenced by Zhao.  Zhao reports that the expression of α-SMA is significantly reduced after MSC transplantation (Fig. 3, pg. 1051 Col. 2 para. 2 and pg. 1056 Col. 1 para. 3).
Although, Lotfinia does not explicitly teach the composition decreases the secretion of collagen Type I as recited in claim 13, this appears to be an inherent characteristic of MSC when administered as evidenced by Aziz.  Aziz reports that when MSCs are administered to rats with experimental liver fibrosis the MSCs decrease liver collagen type I expression (abstract).
Therefore, the reference anticipates the claimed subject matter.   

Note to Applicant:
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Conclusion
	No claims are allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632